ACCEPTED
                                                                               01-15-00350-cv
                                                                   FIRST COURT OF APPEALS
                                                                           HOUSTON, TEXAS
                                                                         12/3/2015 2:59:35 PM
                                                                        CHRISTOPHER PRINE
                                                                                       CLERK


                        01-15-00350-CV
            ______________________________________
                                                       FILED IN
                                                 1st COURT OF APPEALS
                  IN THE COURT OF APPEALS            HOUSTON, TEXAS
              FIRST JUDICIAL DISTRICT OF TEXAS 12/3/2015 2:59:35 PM
                                                 CHRISTOPHER A. PRINE
            ______________________________________
                                                        Clerk

                        SHAN KOVALY
                              Appellant

                                 v.

          TULSIDAS KURUVANKA, M.D., ET AL., AND
                IKEDINOBI U. ENI, M.D., ET AL.,
                                Appellees.
            ______________________________________

                 On Appeal from the 113th Judicial
               District Court of Harris County, Texas


                      APPELLEES’ BRIEF


                              EDWARDS & ASSOCIATES

                              JAMES B. EDWARDS
                              SBN: 06453600
                              jbe@malpracticedefense.com
ATTORNEYS FOR APPELLEES       STACY T. GARCIA
TULSIDAS KURUVANKA, M.D.      SBN: 24085323
AND NORTHWEST HOUSTON         stg@malpracticedefense.com
CARDIOLOGY, P.A.              12603 Southwest Freeway, Suite 200
                              Stafford, Texas 77477-3809
                              Phone: 281-277-4940
                              Fax: 281-277-4974

               ORAL ARGUMENT REQUESTED
                              01-15-00350-CV
                  ______________________________________

                        IN THE COURT OF APPEALS
                    FIRST JUDICIAL DISTRICT OF TEXAS
                  ______________________________________

                                 SHAN KOVALY
                                       Appellant

                                          v.

               TULSIDAS KURUVANKA, M.D., ET AL., AND
                     IKEDINOBI U. ENI, M.D., ET AL.,
                                     Appellees.
                 ______________________________________

                         On Appeal from the 113th Judicial
                       District Court of Harris County, Texas


              CERTIFICATE OF PARTIES AND ATTORNEYS

      In accordance with the Texas Rules of Appellate Procedure 38.1(a),

Appellees certify the following is a complete list of the parties, attorneys, and other

persons with an interest in the outcome of the lawsuit:

Shan Kovaly, Plaintiff/Appellant
by and through his trial and appellate counsel of record:

Steven R. Davis
Davis & Davis
440 Louisiana St., Suite 1850
Houston, Texas 77002
steve@davis-davislaw.com
Phone: 713-781-5200
Fax: 713-781-2235
Appellant’s Trial Counsel
                                          ii
Iain Simpson
Simpson, P.C.
1333 Heights Blvd., Suite 102
Houston, Texas 77008
iain@simpsonpc.com
Phone: 281-989-0742
Fax: 281-596-6960
Appellant’s Appellate Counsel

Tulsidas S. Kuruvanka, M.D. and Northwest Houston Cardiology, P.A.,
Defendants/Appellees
by and through his counsel of record:

James B. Edwards
Stacy T. Garcia
Edwards & Associates
12603 Southwest Freeway, Suite 200
Stafford, Texas 77477-3809
jbe@malpracticedefense.com
stg@malpracticedefense.com
Phone: 281-277-4940
Fax: 281-277-4974

Ikedinovi U. Eni, M.D and Ikedinovi U. P.A., Defendants/Appellees
by and through his trial and appellate counsel of record:

Joel Sprott
Kristin Blanchard
Sprott, Newsom, Lunceford, Quattlebaum & Messenger
2211 Norfolk Street
Houston, Texas 77098
sprott@sprottnewsom.com
Phone: (713) 523-8338
Fax: (713) 523-9422
Appellees’ Trial Counsel

Diana L. Faust
Cooper & Scully, PC
900 Jackson Street, Suite 100
Dallas, Texas 75202
                                     iii
Diana.faust@cooperscully.com
Phone: (214) 712-9500
Fax: (512) 712-712-9540
Appellees’ Appellate Counsel

      The following are parties interested in the trial court proceeding but are not

parties to this appeal:

The Honorable Michael Landrum, Judge Presiding
Judge of the 113th Judicial District Court
201 Caroline, 10th Floor
Houston, Texas 77002
Phone: 713-368-6113




                                         iv
                      TABLE OF CONTENTS

CERTIFICATE OF PARTIES AND ATTORNEYS ……………………………..ii

TABLE OF CONTENTS ………………………………………………………….v

INDEX OF AUTHORITIES …….………………………………………………vii

APPELLANT’S BRIEF ……………………………………………………………1

STATEMENT OF THE CASE ……………………………………………………2

STATEMENT ON ORAL ARGUMENT …………………………………………3

STATEMENT OF THE JURISDICTION          ………………………………………4

APPELLANT’S ISSUE PRESENTED ……………………………………………5

STATEMENT OF THE FACTS ………………..…………………………………6

SUMMARY OF THE ARGUMENT           ……………………………………………8

ARGUMENT & AUTHORITIES …………….……………………………………9
       I. Standard of Review …….…………………………………………9

        II. Reply Issue Number One ………………………………………….9

           A. C.P.R.C. Chapter 74 Requires Pre-Suit Notice And a Valid
              Medical Authorization to Toll the Statute of Limitations ..….10

           B. The Pre-Suit Medical Authorization Mr. Kovaly Gave to A
              Non-Party Does Not Satisfy The Requirements of Chapter 74
              To Toll the Statute of Limitations ...………………………..12

           C. Pre-Notice Was Not Given to Any Party In This Case ………13

CONCLUSION AND PRAYER …………………………………………………15

CERTIFICATE OF SERVICE …………………………………………………..17


                                   v
CERTIFICATE OF COMPLIANCE ……………………………….……………18

APPENDIX ………………………………………………………………………19




                      vi
                          INDEX OF AUTHORITIES

CASES

Bocken v. Entergy Gulf States, Inc.,
      197 S.W.3d 429 (Tex. App. – Beaumont 2006). ………..………………….9
Carreras v. Marroquin,
      339 S.W.3d 68, 74 (Tex. 2011). …………………………………10, 11, 12
De Checa v. Diagnostic CenterHosp., Inc.,
      852 S.W.2d 935 (Tex. 1993).………………………………………….13, 14
Gibbs v. General Motors,
      450 S.W.2d 827, 828 (Tex. 1970) ………………………………………..…9
Mitchell v. Methodist Hospital,
      376 S.W.3d 833 (Tex. App. – Houston [1st Dist.] 2012, pet.
      denied). ………………………………………………………….8, 11, 12, 13
Montgomery v. Kennedy,
      669 S.W.2d 309, 310-11 (Tex. 1984) ……………………………………….9
Moore v. K Mart Corp.,
      981 S.W.2d 266, 269 (Tex. App. – San Antonio 1998, pet. denied) ……….9
Nicholson v. Shinn,
      2009 WL 3152111 (Tex. App. – Houston [1st Dist.] 2009, no pet.)...8, 12, 13
Rhòne-Poulenc, Inc. v. Steel,
      997 S.W.2d 217, 224 (Tex. 1999). …………………………………………9

STATUTES

Civ. Prac. & Rem. Code § 74.051 …………………………………………….8, 10

Civ. Prac. & Rem. Code § 74.052 …………………….………………………….11

Civ. Prac. & Rem. Code § 74.251(a)    …………………………………………….8

Tex. R. Civ. Pro. § 166a(c)   ………………………………………………………9

RECORD

Clerk’s Record (CR)

                                       vii
                              01-15-00350-CV
                  ______________________________________

                        IN THE COURT OF APPEALS
                    FIRST JUDICIAL DISTRICT OF TEXAS
                  ______________________________________

                                 SHAN KOVALY
                                       Appellant

                                          v.

               TULSIDAS KURUVANKA, M.D., ET AL., AND
                     IKEDINOBI U. ENI, M.D., ET AL.,
                                     Appellees.
                 ______________________________________

                         On Appeal from the 113th Judicial
                       District Court of Harris County, Texas


      BRIEF OF APPELLEES, TULSIDAS KURUVANKA, M.D. AND
            NORTHWEST HOUSTON CARDIOLOGY, P.A.


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      Come now, TULSIDAS KURUVANKA, M.D. AND NORTHWEST

HOUSTON CARDIOLOGY, P.A. (“Dr. Kuruvanka”), Appellees herein and

submit this Brief. In support of their request that this court affirm the trial court’s

order granting Appellees’ Motion for Summary Judgment in this matter, Appellees

respectfully show the Court the following:




                                          1
                        STATEMENT OF THE CASE

      Nature of the Case. This is a healthcare liability claim governed by Chapter

74 of the Texas Civil Practice and Remedies Code that involves medical care

rendered to Shan Kovaly at Houston Northwest Medical Center by Drs. Kuruvanka

and Eni, respectively. (CR 5-6). Mr. Kovaly sued Dr. Kuruvanka, and other

healthcare providers, claiming negligent care by them caused him harm. (CR 7)

      Trial Court Proceedings. Mr. Kovaly filed suit on November 11, 2014 in

Harris County, Texas. (CR 3-10) In February 2015, Dr. Kuruvanka filed a Motion

for Summary Judgment claiming Mr. Kovaly’s suit was barred by the Statute of

Limitations. (CR 35-45) The trial court granted Dr. Kuruvanka’s Motion for

Summary Judgment as well as a similar motion by the Eni defendants. (CR 103)

Mr. Kovaly then filed this appeal. (CR 108-109)




                                        2
                     REQUEST FOR ORAL ARGUMENT

      Pursuant to Rule 39.1 of the Texas Rules of Appellate Procedure, Appellees

Tulsidas Kuruvanka, M.D. and Northwest Houston Cardiology, P.A. respectfully

request an oral argument in this case.




                                         3
                         STATEMENT OF JURISDICTION

      The appeal of this case is from a final order that disposes of all of Mr.

Kovaly’s claims against Dr. Kuruvanka and Northwest Houston Cardiology, P.A.,

pursuant to a Motion for Summary Judgment filed by Dr. Kuruvanka and

Northwest Houston Cardiology, P.A. and granted by the trial court. Notice of

appeal was filed in accordance with Tex. R. App. P. § 25 and § 26.




                                        4
                      APPELLEES’ ISSUE PRESENTED

                           Reply To Issue Number One

       Whether the trial court correctly granted Dr. Kuruvanka’s Motion for
Summary Judgment when Mr. Kovaly failed to file suit against Dr. Kuruvanka
within the two year statute of limitations after failing to provide the adequate pre-
suit notice and medical authorization that would have tolled the statute of
limitations for seventy-five days?




                                         5
                        STATEMENT OF THE FACTS

      This case involves medical negligence allegations against Dr. Kuruvanka

and the Eni appellees for the care and treatment received by Shan Kovaly, while a

patient at Houston Northwest Medical Center from August 28, 2012 through

August 30, 2012.     (CR 5)    Mr. Kovaly was admitted to Houston Northwest

Medical Center on August 28, 2012 complaining of chest pain. Id. Mr. Kovaly

was thought to have suffered a myocardial infarction and underwent cardiac

catheterization with angioplasty and stenting in the cardiac catherization lab. Id.

Mr. Kovaly was discharged by Dr. Eni on August 30, 2012 with multiple

prescriptions, for Lopressor, Pravachol, aspirin, Plavix, and Lisinopril, some of

which were allegedly prescribed by Dr. Kuruvanka. Id. Each of the prescriptions

contained the necessary information to allow the prescribed medication to be

dispensed except for the quantity of tablets to dispense. Id. Mr. Kovaly presented

the prescriptions as written to a Wal-Mart pharmacy on August 31, 2012; at which

time, the pharmacy informed him they would be unable to dispense the medication

because the quantity was not indicated on the prescription. Id. There is some

discrepancy between the parties as to the availability of the defendants/appellees to

clarify the omission over the next few days but records indicate on September 4,

2012, the Wal-Mart pharmacy dispensed Mr. Kovaly’s medication. (CR 36) That

same day, Mr. Kovaly was readmitted to Houston Northwest Medical Center with


                                         6
an apparent subsequent heart attack and clotting in his stent. (CR 6)

      Mr. Kovaly filed suit on November 11, 2015 and has alleged Dr. Kuruvanka

was negligent and grossly negligent in his care and treatment of Mr. Kovaly on

August 30, 2012 in failing to write a valid prescription for medically necessary

medication and failing to contact the pharmacy or Mr. Kovaly to correct the

prescription. (CR 6-7) On December 5, 2014, Dr. Kuruvanka filed his First

Amended Answer pleading the affirmative defense that the suit was barred by the

statute of limitations. (CR 15-20) On February 26, 2015, Dr. Kuruvanka filed a

Traditional Motion for Summary Judgment on the basis that Mr. Kovaly’s claims

were barred by the statute of limitations, similar in substance to the one filed by the

Eni defendants on February 20, 2015. (CR 21-28, 35-45) On March 20, 2015,

Judge Michael Landrum, of the 113th District Court, signed an order granting Dr.

Kuruvanka’s (and the Eni defendants’) Motion for Summary Judgment and

dismissing all of Mr. Kovaly’s claims. (CR 103) Mr. Kovaly now seeks appellate

review of this issue.




                                          7
                        SUMMARY OF THE ARGUMENT

      This suit is a health care liability claim governed by Chapter 74 of the Civil

Practice and Remedies Code in which Mr. Kovaly seeks to recover damages for the

development of a subsequent heart attack allegedly caused by his inability to obtain

his medications resulting from Dr. Kuruvanka’s alleged failure to provide a valid

prescription.

      Mr. Kovaly’s suit is barred by the Statute of Limitations because:

          1. The statute of limitations for a Chapter 74 claim is 2 years. TEX. CIV.
             PRAC. & REM. CODE § 74.251(a)

          2. Limitations can be tolled for 75 days only with proper notice and a
             statutorily compliant authorization. TEX. CIV. PRAC. & REM. CODE §
             74.051

          3. Plaintiff failed to provide pre-suit notice and in the alternative failed to
             provide a statutorily compliant authorization with his pre-suit notice and
             therefore failed to toll the limitations. (CR 35-45)

          4. Plaintiff filed his lawsuit after the expiration of the statute of limitations.
             (CR 3-9)

       Therefore, Dr. Kuruvanka was entitled to summary judgment on all claims

asserted by Mr. Kovaly. Mitchell v. Methodist Hospital, 376 S.W.3d 833 (Tex.

App. – Houston [1st Dist.] 2012, pet. denied); Nicholson v. Shinn, 2009 WL
3152111 (Tex. App. – Houston [1st Dist.] 2009, no pet.). The trial court did not

err in granting Dr. Kuruvanka’s Traditional Motion for Summary Judgment.




                                             8
                       ARGUMENT AND AUTHORITIES

 I.     Standard of Review

        A trial court’s ruling on a Motion for Summary Judgment is reviewed de

novo.     Bocken v. Entergy Gulf States, Inc., 197 S.W.3d 429 (Tex. App. –

Beaumont 2006). When reviewing a Motion for Summary Judgment on appeal,

the court looks at whether the summary judgment proof establishes as a matter of

law that there is no genuine issue of fact as to one or more of the essential elements

of the plaintiff’s cause of action. Gibbs v. General Motors, 450 S.W.2d 827, 828

(Tex. 1970); see Moore v. K Mart Corp., 981 S.W.2d 266, 269 (Tex. App. – San

Antonio 1998, pet. denied). The movant for summary judgment has the burden of

showing that there is no genuine issue of material fact and that he is entitled to

judgment as a matter of law. Montgomery v. Kennedy, 669 S.W.2d 309, 310-11

(Tex. 1984); TEX. R. CIV. PRO. 166a(c).

        A defendant moving for summary judgment on the affirmative defense of

statute of limitations has the burden to establish the following:

        (1)   Conclusively prove when the cause of action accrued; and,

        (2)   Conclusively negate the application of any tolling provision
              pled by the Plaintiff.

See Rhòne-Poulenc, Inc. v. Steel, 997 S.W.2d 217, 224 (Tex. 1999).

II.     Reply to Issue Number One

        The trial court did not err when it granted Dr. Kuruvanka’s Motion for
                                          9
Summary Judgment. Mr. Kovaly failed to comply with Texas Civil Practices and

Remedies Code § 74.051 by failing to provide adequate pre-suit notice with the

required medical authorization resulting in him not being entitled to a tolling of the

statute of limitations for seventy-five days. Therefore, his suit is barred by the

statute of limitations and was appropriately dismissed by the trial court.

      A. C.P.R.C. Chapter 74 Requires Pre-Suit Notice And a Valid Medical
         Authorization to Toll the Statute of Limitation

      The Civil Practice and Remedies Code specifies that “Any person or his

authorized agent asserting a health care liability claim shall give written notice of

such claim by certified mail, return receipt requested, to each physician or health

care provider against whom such claim is being made at least 60 days before the

filing of a suit in any court in this state based upon a health care liability claim.”

TEX. CIV. PRAC. & REM. CODE § 74.051(a)(emphasis added). This notice must be

accompanied by a medical authorization form for the release of protected health

information and shall toll the applicable statute of the limitations period for up to

75 days. TEX. CIV. PRAC. & REM. CODE § 74.051(a)(c)(emphasis added); Carreras

v. Marroquin, 339 S.W.3d 68, 74 (Tex. 2011) (holding that “[f]or the statute of

limitations to be tolled in a health care liability claim pursuant to Chapter 74, a

plaintiff must provide both the statutorily required notice and the statutorily

required authorization form”). The authorization and tolling provision serves an

important purpose: it allows the defendant to procure the plaintiff’s records from
                                          10
plaintiff's current treating healthcare providers and those five (5) years prior to

defendant's treatment in order to assess whether the claim has merit and whether

the defendant should consider early, pre-suit resolution. TEX. CIV. PRAC. & REM.

CODE §74.052; see also Carreras, at 68.

      Section 74.052 further mandates the form of the medical authorization which

must accompany the notice of a health care claim under Section 74.051. TEX. CIV.

PRAC. & REM. CODE § 74.052(c). In section 74.052(c), the Legislature directed the

use of a specific form for authorizing health care providers to both obtain and

disclose protected health information for the purpose of investigating, evaluating,

and defending against health care liability claims. TEX. CIV. PRAC. & REM. CODE §

74.052(c) [providing that medical authorization “shall be” in the given form and

then setting forth the form beginning with “I ____, (name of patient or authorized

representative), hereby authorize ____ (name of physician or other health care

provider to whom the notice of health care claim is directed) to obtain and disclose

(within the parameters set out below) the protected health information described

below”]. Without such an authorization the statute of limitations is not tolled and

therefore plaintiff’s petition must be filed within two years of the alleged breach.

Carreras, at 73; Mitchell, at 837 (holding that the HIPAA-compliant form

provided deviated from the section 74.052(c) form because it did not specifically

identify Methodist as an entity authorized to obtain protected health information


                                          11
and was thus inadequate to trigger the tolling period); Nicholson, at *5 (holding

that the medical authorization forms deviated from section 74.052 in that they

failed to authorize the health care provider to obtain and disclose protected health

information. The failure to comply meant the claimant had not substantially

complied with sections 74.051 and 74.052, and therefore the limitations period was

not tolled). A statutorily required authorization must accompany the Notice or the

Notice does not comply with Chapter 74 and the tolling provision does not apply.

See Carreras, at 73.

      B. The Pre-Suit Medical Authorization Mr. Kovaly Gave to A Non-Party
         Does Not Satisfy The Requirements of Chapter 74 To Toll the Statute of
         Limitations

      In this case, like the claimants in Mitchell and Nicholson, Mr. Kovaly did

not furnish a medical authorization to obtain medical records and the seventy-five

day tolling period was not triggered. On July 23, 2013, Mr. Kovaly, through his

counsel, sent Wal-Mart, the dispensing pharmacy, a Notice of Claim with an

accompanying authorization. It should be noted that Wal-Mart is not, and never

has been, a party to this suit. Neither Dr. Kuruvanka nor the Eni defendants, in the

present case, received a Notice of Claim letter or any medical authorization. That

form only granted Wal-Mart the authority to obtain and disclose Mr. Kovaly’s

protected health information. Therefore, because the authorization did not provide

Dr. Kuruvanka or the Eni defendants in the present case with authority to obtain


                                        12
protected health information pursuant to §74.052(c)(A), the authorization did not

comply with the statutory requirements and, accordingly, Mr. Kovaly’s “notice”

did not serve to toll the limitations period as to Mr. Kovaly’s claims against Dr.

Kuruvanka. See Mitchell, at 837; Nicholson, at *5. As such, Dr. Kuruvanka was

not afforded the opportunity to access Mr. Kovaly’s medical records in order to

ascertain whether the claim had merit and/or whether they should consider pre-suit

resolution. The purpose of the statutory requirement is not fulfilled if the potential

parties to the lawsuit are deprived of the opportunity to investigate and evaluate

and/or potentially settle the claim. Nicholson, at *5

      C. Pre-Notice Was Not Given to Any Party In This Case

      Kovaly is relying on the De Checa v. Diagnostic Ctr. Hosp. case to argue

adequate pre-suit notice was provided in this matter; however, that reliance is

misplaced. In De Checa, the plaintiffs served pre-suit notice of their claim on

other health care providers who were not involved in the proceeding within two

years of accrual and served pre-suit notice on the defendant physicians within two

years and seventy-five days. In De Checa, pre-suit notice was given to a co-

defendant in the case. De Checa v. Diagnostic Ctr. Hosp., 852 S.W.2d 935 (Tex.

1993). In De Checa, the plaintiffs served pre-suit notice of their claim on other

health care providers who were not involved in the proceeding within two years of

accrual and served pre-suit notice on the defendant physicians within two years


                                         13
and seventy-five days. Id. at 937. However, this case is distinguishable because in

De Checa case, the defendants actually received pre-suit notice and here they did

not.

       The only pre-suit notice that can be purported to be given in this case is the

notice Mr. Kovaly’s counsel sent to Wal-Mart on July 23, 2013. Neither Dr.

Kuruvanka nor the Eni defendants had any involvement in that case and Wal-Mart

has had no involvement in this present case. No party to the present case ever

received a Notice of Claim letter; thus, Mr. Kovaly is likely relying on the Notice

of Claim provided to Wal-Mart as notice to the defendants in this case. Although

notice to one has been repeatedly held to be notice to all parties of a suit, Mr.

Kovaly seeks to extend this concept to parties of independent lawsuits. The notice

Mr. Kovaly provided to Wal-Mart was in an entirely separate and independent suit

than the present suit; therefore, that notice is not sufficient to provide constructive

notice to Dr. Kuruvanka. Mr. Kovaly litigated that matter through to conclusion at

the trial court level and never attempted to join or include Dr. Kuruvanka in that

suit, as a party. Should Dr. Kuruvanka have been joined to the Wal-Mart suit, he

does not dispute that the notice requirement (but not the medical records

authorization requirement) would have been satisfied; however, that is not how Mr.

Kovaly chose to proceed. Instead, he filed a separate and independent suit that did

not include Wal-Mart and failed to provide any of the defendants in the present suit


                                          14
with any pre-suit notice.

      Because Mr. Kovaly failed to provide pre-suit notice to any defendants in

this case, the statute of limitations was not tolled.

                            CONCLUSION AND PRAYER

      The trial court did not err in granting Dr. Kuruvanka’s Motion for Summary

Judgment because Mr. Kovaly’s suit is barred by the Statute of Limitations. The

statute of limitations for a Chapter 74 claim is 2 years. Limitations can be tolled for

75 days only with proper notice and a statutorily compliant authorization. Mr.

Kovaly failed to provide a statutorily compliant authorization with his pre-suit notice

and therefore failed to toll the limitations. Mr. Kovaly filed his lawsuit after the

expiration of the statute of limitations. Therefore, Dr. Kuruvanka was entitled to

summary judgment on all claims asserted by Mr. Kovaly.

      Wherefore, Appellees Tulsidas Kuruvanka, M.D. and Northwest Houston

Cardiology, P.A. pray this Court AFFIRM the Trial Court’s order granting

Appellees Motion for Summary Judgment, grant Appellees costs of appeal and

grant them all other appropriate relief.




                                           15
Respectfully submitted,

EDWARDS & ASSOCIATES


__/s/ James B. Edwards_____________
James B. Edwards
SBN: 06453600
jbe@malpracticedefense.com
Stacy T. Garcia
SBN: 24085323
stg@malpracticedefense.com
12603 Southwest Freeway, Suite 200
Stafford, Texas 77477-3809
Phone: 281-277-4940
Fax: 281-277-4974

ATTORNEYS FOR APPELLEES
TULSIDAS KURVANKA, M.D. AND
NORTHWEST HOUSTON
CARDIOLOGY, P.A.




  16
                         CERTIFICATE OF SERVICE

I hereby certify the foregoing instrument has been sent to all counsel of record in
accordance with the Texas Rules of Civil Procedure, on this 3rd day of December,
2015.

Steven R. Davis                              Joel Sprott
Davis & Davis                                Kristin Blanchard
440 Louisiana St., Suite 1850                Sprott, Newsom, Lunceford,
Houston, Texas 77002                         Quattlebaum & Messenger
steve@davis-davislaw.com                     2211 Norfolk Street
Phone: 713-781-5200                          Houston, Texas 77098
Fax: 713-781-2235                            sprott@sprottnewsom.com
Appellant’s Trial Counsel                    Phone: (713) 523-8338
                                             Fax: (713) 523-9422
Iain Simpson                                 Appellees’ Trial Counsel
Simpson, P.C.
1333 Heights Blvd., Suite 102                Diana L. Faust
Houston, Texas 77008                         Cooper & Scully, PC
iain@simpsonpc.com                           900 Jackson Street, Suite 100
Phone: 281-989-0742                          Dallas, Texas 75202
Fax: 281-596-6960                            Diana.faust@cooperscully.com
Appellant’s Appellate Counsel                Phone: (214) 712-9500
                                             Fax: (512) 712-712-9540
                                             Appellees’ Appellate Counsel




                                      ____/s/ James B. Edwards_________
                                               James B. Edwards




                                        17
                           Certificate of Compliance

       I hereby certify that the foregoing Appellant’s Brief is computer generated,
that those portions required to be counted by Rule 9.4(i)(1), Texas Rules of
Appellate Procedure, contain _3,633___ words according to the word-count
function of the application used to create it, and that it complies with the word-
count requirements of Rule 9.4, Texas Rules of Appellate Procedure. It is printed
in 14-point typeface, except for the footnotes, which are in 12-point typeface.




                                      ___James B. Edwards_________________
                                               James B. Edwards




                                        18
APPENDIX




   19
3
4
5
6
7
35
36
37
38
39
40
41
42
43
44
30
31
32
33
34